                   Case 17-10124-KJC        Doc 893      Filed 01/09/19       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                Chapter 11
                                                      Case No. 17-10124 (KJC)
LSC WIND DOWN, LLC, et al.,1
                                                      (Jointly Administered)
                           Debtors.


               NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
           HEARING ON FEBRUARY 13, 2019 AT 11:00 A.M. (EASTERN TIME)

         PLEASE TAKE NOTICE: AS THERE ARE NO MATTERS GOING
             FORWARD, THIS HEARING HAS BEEN CANCELED.

RESOLVED MATTER:

1.       Motion of Plan Trustee for an Order Extending the Claims Objection Deadline to July 8,
         2019 [Filed 12/20/18] (Docket No. 886)

         Response Deadline:      January 3, 2019 at 4:00 p.m.

         Responses Received: None.

         Related Documents:

                   A. Certificate of No Objection Regarding Motion of Plan Trustee for an Order
                      Extending the Claims Objection Deadline to July 8, 2019 [Filed 1/4/19]
                      (Docket No. 891)

                   B. [Signed] Order Extending the Claims Objection Deadline to July 8, 2019
                      [Filed 1/8/19] (Docket No. 892)

         Status: The Court has entered the order on this matter and it is now resolved.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: LSC Wind Down, LLC f/k/a Limited Stores Company, LLC (6463); LS Wind Down,
LLC f/k/a Limited Stores, LLC (0165); and TLSGC Wind Down, LLC f/k/a The Limited Stores GC, LLC (6094).



DOCS_DE:222545.1
                   Case 17-10124-KJC   Doc 893    Filed 01/09/19    Page 2 of 2



Dated: January 9, 2019

                                          PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ James E. O’Neill
                                          Bradford J. Sandler (Bar No. 4142)
                                          James E. O’Neill (Bar No. 4042)
                                          919 North Market Street, 17th Floor
                                          P O Box 8705
                                          Wilmington, DE 19899 (Courier 19801)
                                          Tel: (302) 652-4100
                                          Fax: (302) 652-4400
                                          Email: bsandler@pszjlaw.com
                                                 joneill@pszjlaw.com

                                          -and-

                                          KELLEY DRYE & WARREN LLP
                                          James S. Carr (admitted pro hac vice)
                                          Kristin S. Elliott (admitted pro hac vice)
                                          101 Park Avenue
                                          New York, NY 10178
                                          Tel: (212) 808-7800
                                          Fax: (212) 808-7897

                                          Counsel to the Plan Trustee




DOCS_DE:222545.1                             2
